Citation Nr: 1040838	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a blood disorder.  

2.  Entitlement to service connection for a vision disorder, to 
include diabetic retinopathy, to include as secondary to service-
connected type II diabetes mellitus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea versicolor 
(claimed as a skin condition of the face, back, and shoulders), 
to include as due to herbicide exposure.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dermatophytosis fungus 
of the feet (claimed as bilateral athlete's foot).  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertrophic 
spondylitis of the lumbar spine (claimed as a low back disorder).  

6.  Entitlement to service connection for a right hip disorder, 
to include as secondary to a low back disorder.  

7.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

8.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to service-connected 
gastritis.  

9.  Entitlement to service connection for a sleep disorder.  

10.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected type II diabetes mellitus.  

11.  Entitlement to service connection for a bilateral foot 
disorder.  

12.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to service-connected gastritis.  

13.  Entitlement to service connection for a respiratory 
disorder, to include as due to herbicide exposure.  

14.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected type II diabetes 
mellitus.  

15.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army and had 
active service from September 1966 to August 1968.  His service 
records show that he had service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in April 2010.  A review of the VA claim file 
shows that a letter notifying him of the hearing was returned to 
VA as undeliverable.  However, the Veteran was also notified by 
telephone at which time he indicated that he would be present for 
the hearing.  See an April 2010 report of contact.  Nevertheless, 
he subsequently failed to report for the hearing.  The Veteran 
has provided no explanation for his failure to report, and he has 
not requested that the hearing be rescheduled. Therefore, his 
hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2010).  

During the pendency of the appeal, the RO also denied the 
Veteran's claims of entitlement to service connection for:  (1) 
frequent urination, to include as secondary to service-connected 
type II diabetes mellitus; (2) a bilateral knee disorder; (3) 
loss of sensation of the neck, right shoulder, and right hand; 
(4) a deviated septum (claimed as residuals of a broken nose); 
and , (5) erectile dysfunction, to include as secondary to 
service-connected type II diabetes mellitus.  The Veteran has not 
filed a notice of disagreement with the unfavorable decisions 
concerning those issues.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]. As such, those issues are not in appellate status and will 
be discussed not herein.  

The Board also notes that a March 2007 rating decision granted 
service connection for chronic sinusitis and for an ear disorder 
and assigned separate 10 percent disability evaluations effective 
from September 22, 2005.  Because service connection was granted, 
the Veteran's appeal as to those issues has become moot.  The 
Veteran has not disagreed with the assigned disability rating or 
the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  Therefore, those matters have been 
resolved and are not in appellate status.

In addition, the Veteran was previously denied service connection 
for schizophrenia in a March 1983 rating decision.  In October 
2003, the Veteran filed a claim for service connection for PTSD.  
The most recent medical evidence reflects diagnoses of PTSD and 
an anxiety disorder not otherwise specified (NOS).  See e.g., the 
November 2004 VA examination report and a VA outpatient treatment 
record dated in August 2007.  The Board notes the United States 
Court of Appeals for Veterans Claims' (the Court) recent decision 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  In its decision, the Court indicated that VA had unduly 
limited its consideration of claims for service connection for 
specific mental disorders under circumstances in which other 
diagnosed psychiatric disabilities may be present.  However, the 
RO has limited the scope of the Veteran's present claim and 
developed such as a claim for PTSD only.  Given the RO's 
treatment of the Veteran's claim and the Veteran's varying 
psychiatric diagnoses, the Board will adjudicate the Veteran's 
claim for service connection for PTSD, and the claim for 
entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include an 
anxiety disorder, NOS, is REFERRED to the RO for 
appropriate action.

Additionally, the Board observes that the RO erroneously 
developed the Veteran's PTSD claim under the standard of new and 
material evidence at all times after the March 2005 rating 
decision.  However, a review of the VA claims file indicates that 
the Veteran filed a timely notice of disagreement concerning this 
claim in August 2005.  See 38 C.F.R. §§ 20.200, 20.201 (2010); 
see also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting 
that the statutory language for the NOD filing time limit is 
mandatory and jurisdictional in nature).  Accordingly, the 
Veteran's PTSD claim will be adjudicated as a service connection 
claim.  

In an April 2007 Decision Review Officer (DRO) decision, the RO 
granted service connection for:  (1) peripheral neuropathy of the 
left upper extremity; (2) peripheral neuropathy of the right 
upper extremity; (3) peripheral neuropathy of the left lower 
extremity; (4) peripheral neuropathy of the right lower 
extremity; and, (5) gastritis.  Shortly thereafter, the Veteran 
asserted that each of these service-connected disabilities had 
worsened.  The RO has taken no action to develop these claims for 
increased evaluations.  Additionally, the the issue of 
entitlement to service connection for high cholesterol, to 
include as secondary to service-connected type II diabetes 
mellitus, has been raised by the record, but has not been 
adjudicated by the RO.  The Board does not have jurisdiction 
over these claims, and therefore, they are referred to 
the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The issues of (1) whether new and material evidence has been 
submitted to reopen a claim of service connection for tinea 
versicolor; (2) whether new and material evidence has been 
submitted to reopen a claim of service connection for 
dermatophytosis fungus of the feet; (3) whether new and material 
evidence has been submitted to reopen a claim of service 
connection for hypertrophic spondylitis of the lumbar spine; (4) 
entitlement to service connection for a right hip disorder; (5) 
entitlement to service connection for PTSD; (6) entitlement to 
service connection for GERD; (7) entitlement to service 
connection for a sleep disorder; (8) entitlement to an initial 
evaluation in excess of 20 percent for service-connected type II 
diabetes mellitus; (9) entitlement to service connection for a 
bilateral foot disorder; (10) entitlement to service connection 
for a hiatal hernia; (11) entitlement to service connection for a 
respiratory disorder; (12) entitlement to service connection for 
hypertension; and, (13) entitlement to service connection for 
tinnitus will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a blood 
disorder that is causally or etiologically related to his 
military service.  

2.  The Veteran has not been shown to currently have a vision 
disorder that is causally or etiologically related to his 
military service or to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A blood disorder was not incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2010).

2.  A vision disorder was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claims, VCAA letters 
dated in September 2003 and November 2003 fully satisfied the 
duty to notify provisions concerning the Veteran's service 
connection claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The letters 
informed the Veteran that additional information or evidence was 
needed to support his service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Concerning the Veteran's claims asserted on the theory of 
secondary service connection, the Board notes that the Veteran 
was not notified of the elements necessary to substantiate such a 
claim prior to the initial adjudication in March 2005.  However, 
the timing was not prejudicial because he was subsequently 
provided adequate notice in November 2005, and he was allowed 
ample time to respond with additional argument and evidence.  The 
claim was then readjudicated in an April 2007 statement of the 
case (SOC) and an August 2009 supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Moreover, because the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims for service 
connection, any questions as to the appropriate disability rating 
or effective dates to be assigned are rendered moot, and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claims.  The Veteran has not identified any outstanding 
records that are pertinent to his claimed blood disorder and 
vision disorder.  There is also no indication in the record that 
any other additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board further notes that the Veteran was afforded VA 
examinations in March 2005, December 2005, January 2006, July 
2006, November 2007 and April 2009.  See 38 C.F.R. § 3.159(c)(4).  
The Veteran had failed to report for VA examination scheduled in 
March 2005; however, he provided good cause and was afforded 
additional VA examinations, which he attended.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
It appears that the March 2005, December 2005, January 2006, July 
2006, and November 2007 VA examiners did not review the Veteran's 
claims file.  In some instances, the Court has held that a 
failure to review the claims file renders a VA examination 
inadequate for rating purposes.  See, e.g., Proscelle v. 
Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner 
should have the Veteran's full claims file available for 
review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 
(1997) (review of claims file not required where it would not 
change the objective and dispositive findings made during a 
medical examination). See also 38 C.F.R. §§ 4.1, 4.2 (2010).  
However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008), that when VA undertakes to provide a 
medical examination or obtain a medical opinion, the relevant 
inquiry is whether "the examiner providing the report or opinion 
is fully cognizant of the claimant's past medical history."  It 
is the factually accurate, fully articulate, sound reasoning for 
the conclusion that contributes probative value to a medical 
opinion. The Board must be able to conclude that the medical 
expert has applied valid medical analysis to the significant 
facts of the particular case in order to reach the conclusion 
submitted in the medical opinion. Id.  

Moreover, the Veteran was provided an additional VA examination 
in April 2009, and the report indicates that the examiner did 
review the Veteran's complete claims file, to include his service 
treatment records and past medical history.  The examiner 
recorded the Veteran's current complaints and conducted an 
appropriate physical examination after which he rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for the purposes of adjudicating 
the issues decided herein.  See 38 C.F.R. § 4.2 (2010).  The 
Veteran and his representative have not contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).



Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).   Although the stated intent of the change 
was merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to substantive 
changes to the manner in which 38 C.F.R. § 3.310 has been applied 
by VA in Allen-type cases since 1995.  Consequently, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a blood 
disorder and for a vision disorder.  He claims that he suffers 
from such disorders as a result of his period of active service.  
However, the Veteran has not specified the in-service incident 
that allegedly caused the conditions.  Alternatively, the Veteran 
contends that he has a vision disorder that is secondary to his 
service-connected type II diabetes mellitus.

Nevertheless, the Board notes that the medical evidence does not 
include diagnoses of a blood disorder or a vision disorder.  In 
fact, the Veteran's VA outpatient treatment records are negative 
for any complaints, treatment, or diagnosis of a blood condition.  
The Board does acknowledge the Veteran's assertion that he 
suffers from decreased color perception in both eyes, which 
started some time after December 2004.  See the December 2005 VA 
examination report.  The December 2005 VA examination also 
reflects the Veteran's report that his right eye was penetrated 
by an arrow when he was a child; however, the Veteran has not 
asserted that this trauma caused his claimed eye condition.  To 
the extent that the Veteran's reported blood condition and vision 
problems have been recorded on the December 2005 VA examination 
report, the Board observes that history which is simply recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  

Indeed, the December 2005 VA examination report reflects visual 
acuity of 20/20 in both eyes, and a clinical examination of the 
Veteran's eyes was within normal limits.  The December 2005 VA 
examiner specifically stated that the Veteran did not have 
diabetic retinopathy.  See the December 2005 VA examination 
report.  Further, the April 2009 VA examination report indicates 
that the Veteran specifically denied "diabetic eye problems."  
See the April 2009 VA examination report.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims, but he has failed to 
do so. Indeed, he has not presented or identified any medical 
evidence documenting him as having a blood or vision disorder.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].   The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed blood and/or vision disorder.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim), overruling Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).

Concerning the Veteran's contentions that he has a current blood 
disorder and vision disorder, the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the 
Court has also held that lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause of a 
disability that may be related to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  In this case, the Veteran is capable of reporting 
symptoms such as decreased visual acuity, but he is not competent 
(i.e., professionally qualified) to render a current diagnosis of 
a blood or vision disorder.  Indeed, a VA examiner did note the 
Veteran's reports and complaints, but did not offer such a 
diagnosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary) . Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Because the evidence does not 
establish that the Veteran has a current diagnosis in this case, 
the Board finds that the Veteran is not entitled to service 
connection for a blood disorder and vision disorder.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  The preponderance is against the 
Veteran's claims, and therefore, his claims for service 
connection must be denied.


ORDER

Service connection for a blood disorder is denied.  

Service connection for a vision disorder, to include diabetic 
retinopathy, is denied.  



REMAND

Although the Board regrets further delay, additional development 
is necessary prior to the adjudication of the remainder of the 
Veteran's claims.

New and Material Evidence

The Board notes that the Veteran has not been clearly advised of 
the reasons for the previous denials of his claims for service 
connection for tinea versicolor, dermatophytosis fungus of the 
feet, and hypertrophic spondylitis of the lumbar spine. See Kent 
v. Nicholson, 20 Vet. App. 1 (U.S. Vet. 2006) (law requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial).

In this regard, the Veteran filed an application to reopen his 
claims for service connection in August 2003.  Notice letters 
were sent to him in September 2003 and March 2004, although the 
March 2004 letter was returned to VA as undeliverable.  With 
respect to the basis of the prior denial, the letters stated, 
"In order for us to reconsider [these issues], you must submit 
new and material evidence to show that the conditions were 
incurred in or aggravated by your active military service."  
Such language does not specify which elements of service 
connection for tinea versicolor, dermatophytosis fungus of the 
feet, and hypertrophic spondylitis of the lumbar spine were 
missing when the claims were denied in the prior final decision 
in March 1983.  Therefore, these claims must be remanded to 
ensure that the Veteran has been provided proper notice in 
connection with these claims.


Right Hip Disorder

The January 2006 VA examination report indicates that the Veteran 
does not have an orthopedic right hip condition, but notes that 
he does suffer from radiculopathy of the right hip secondary to 
degenerative disc disease of the lumbar spine with arthritis.  As 
noted above, the Veteran's claim for service connection for a low 
back disorder is being remanded for additional development.  A 
decision on the claim for service connection for a low back 
disorder could change the outcome of the Veteran's claim for 
service connection for a right hip disorder.  As such, the 
service connection claim for a right hip disorder is inextricably 
intertwined with the low back disorder claim that is already 
being remanded.  For this reason, the issue of entitlement to 
service connection for a low back disorder must be resolved prior 
to resolution of the issue of entitlement to service connection 
for a right hip disorder. See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (the prohibition against the adjudication of 
claims that are inextricably intertwined is based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate the 
inextricably intertwined issue.


GERD 

The Veteran contends that his current GERD is related to his 
active service, and in the alternative, that it was caused or 
aggravated by his service-connected gastritis.  See e.g., the 
April 2009 VA examination report.  After a careful review of the 
Veteran's VA claims file, the Board concludes that, while the 
evidence of record is sufficient to decide the Veteran's claim 
under the theory of direct service connection, additional 
evidentiary development is necessary before the claim may be 
considered under the theory of secondary service connection.  The 
Veteran has been diagnosed with GERD, and service connection has 
been established for gastritis.  However, the two medical nexus 
opinions that address the etiology of the Veteran's GERD merely 
state that the disorder is not related to his in-service 
gastritis.  Neither VA examiner addressed whether the Veteran's 
current GERD was caused or aggravated by his current gastritis.  
Therefore, the Board finds that an additional medical opinion is 
necessary to determine the nature and etiology of the Veteran's 
GERD.  


Sleep Disorder 

The Veteran claims that he has suffered from a sleep disorder 
since his military service.  While the Veteran's service 
treatment records are negative for any complaints, treatment, or 
diagnosis of a sleep disorder, the January 2006 VA examination 
report reflects a current diagnosis of sleep apnea, and the 
Veteran is competent to report his experience and symptoms since 
service.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 
2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the January 2006 VA examiner opined that the Veteran's 
sleep apnea was not related to his service-connected type II 
diabetes mellitus, he did not provide a medical opinion 
concerning the Veteran's claim on a direct basis.  Therefore, the 
Board finds that an additional medical opinion is necessary to 
determine the nature and etiology of any sleep disorder that may 
be present.  


Diabetes Mellitus

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected type II diabetes mellitus 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).   Under that 
diagnostic code, a 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, a restricted diet, and regulation of 
activities under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  

The Veteran was afforded a VA examination in connection with his 
claim in January 2006.  The initial 20 percent disability 
evaluation was based on the report of that examination, which 
documented him as requiring an oral hypoglycemic agent and a 
restricted diet.  

The Veteran was subsequently afforded another VA examination in 
April 2009 because he had asserted that his disorder had 
worsened.  However, the report of the April 2009 VA examination 
does not address whether the Veteran's diabetes mellitus requires 
a restricted diet and/or regulation of activities.  The medical 
evidence must show that occupational and recreational activities 
have been restricted in order to warrant a 40 percent disability 
evaluation under Diagnostic Code 7913. See Camacho v. Nicholson, 
21 Vet. App. 360, 365 (2007).   Therefore, the Board finds that 
another VA examination is necessary to address all of the 
pertinent rating criteria.  


PTSD 

Service connection for PTSD requires a medical diagnosis of the 
disorder, credible supporting evidence of the claimed in-service 
stressor actually occurred, and a link, as established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" or 
was a POW as established by official records, including 
recognized military combat citations or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy or was a POW and the alleged stressor is 
combat or POW related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required, provided that such testimony is found to be 
"satisfactory,"  i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 
163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or was a 
POW, or that the veteran engaged in combat with the enemy or was 
a POW, but the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to establish 
the occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 
128 (1997).

During the pendency of the appeal, VA amended its adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor. See 75 Fed. Reg. 39843 (July 13, 2010).   Specifically, 
the provisions of 38 C.F.R. § 3.304(f) were amended by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

In this case, the Veteran served in the Republic of Vietnam from 
March 29, 1967, to March 22, 1968.  However, his military 
occupational specialty was a general seaman, and he did not 
receive any awards or decorations indicative of combat 
participation.  The Veteran's service personnel records and 
service treatment records are also negative for any indication of 
combat status while in Vietnam.  In addition, the Veteran has not 
contended, and the evidence does not show, that he was a POW.    

The Veteran has been less than specific regarding his alleged 
stressors.  He initially contended that he experienced stressor 
events in combat situation while stationed in the Republic of 
Vietnam.  Specifically, the Veteran told the November 2004 VA 
examiner that he "witnessed all kind of combats."  He also 
submitted a PTSD stressor questionnaire dated in April 2006 in 
which stated that he witnessed an unnamed person "wounded in 
action" and "injured non-battle" while serving with the 16th 
Battalion, 497th Engineering Group, 1st Brigade 3rd Squadron in 
the Republic of Vietnam between September 2, 1966, and August 30, 
1968.  

In an August 2008 letter, the RO in Phoenix, Arizona, requested 
more specific information concerning the Veteran's stressors.  
The Veteran was also asked submit a statement detailing names, 
dates, and locations in order to elicit the facts necessary to 
verify his alleged stressor.  However, to date, he has not 
provided such information.   

A March 2009 memorandum documents the steps taken to attempt to 
verify the Veteran's stressors.  After receiving the Veteran's 
asserted stressors and recounting the steps taken to inform the 
Veteran of the types of evidence needed to verify such stressors, 
the RO determined that a request for corroboration of an alleged 
in-service stressor should only be sent to the Joint Services 
Records Research Center (JSRRC) if any alleged stressor is one 
likely to have been documented.  The RO concluded that none of 
the stressors were likely to be documented.  As such, no request 
was sent to the JSRRC.  See the March 2009 memorandum.  

More recently, the Veteran has asserted that his PTSD is the 
result of several in-service assaults.  See e.g., statements from 
the Veteran dated in July 2008 and September 2009.  

If a PTSD claim is based on claimed in-service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and, 
statements from roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3) (2010).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, 
which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations and 
must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  (The Board notes that the aforementioned are the current 
provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, 
in cases of assault, development of alternate sources for 
information is critical.  There is provided an extensive list of 
alternative sources competent to provide credible evidence that 
may support the conclusion that the event occurred, to include 
medical records, military or civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals. Id.  In 
addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  The Court in Patton stated 
that such changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

The Board notes that the Veteran has not been provided proper 
notice advising him of the regulatory amendments to 38 C.F.R. 
§ 3.304(f) or of the alternative sources of evidence that may be 
submitted to corroborate his claim of PTSD based on in-service 
personal assault.   Moreover, the Board finds that a VA 
examination and medical opinion would helpful in determining the 
nature and etiology of any PTSD that may be present.  


Bilateral Foot Disorder 

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a bilateral foot disorder.  
The Veteran has claimed that he injured feet during his service 
when "a drill bit hit [them]." See a September 2009 statement 
from the Veteran.  An April 2008 VA outpatient podiatry note does 
document a current diagnosis of bilateral hallux limitus.  
However, the physician did not indicate whether this condition is 
chronic or related to the Veteran's service.  Therefore, the 
Board finds that a VA examination is necessary to determine the 
nature and etiology of any bilateral foot disorder that may be 
present.


Hiatal Hernia

The Board also notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service connection 
for a hiatal hernia.   He has been diagnosed with such a 
disorder.  Although his service treatment records are negative 
for any complaints, treatment, or diagnosis of a hiatal hernia, 
the Veteran has contended that his current disorder may be caused 
or aggravated by his service-connected gastritis.  However, the 
RO has never considered this claim under the theory of secondary 
service connection.  Accordingly, this claim must be remanded to 
the RO for a medical examination addressing this issue.
Respiratory Disorder, Hypertension, and Tinnitus

The RO denied the Veteran's service connection claims for a 
respiratory disorder, hypertension, and tinnitus in March 2005, 
March 2007 and December 2007 rating decisions, respectively.  The 
Veteran submitted a notice of disagreement (NOD) with the denial 
of these issues in August 2005, April 2007, and March 2008.  To 
date, however, the RO has not issued a statement of the case 
(SOC).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand. 
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should certify this issue to the 
Board only if the veteran perfects his appeal in a timely manner. 
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding 
that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).


Accordingly, the case is REMANDED for the following actions:


1.  The RO should ensure that the Veteran 
has been provided a proper notice letter in 
connection with his application to reopen 
his claims for service connection for tinea 
versicolor, dermatophytosis fungus of the 
feet, and hypertrophic spondylitis of the 
lumbar spine.  The letter should clarify 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claims. Kent v 
Nicholson, 20 Vet. App. 1 (2006). 

2.  The RO should provide the Veteran a 
proper notice letter in connection with his 
claim for service connection for PTSD.  The 
letter should inform of the recent 
regulatory amendments to 38 C.F.R. § 
3.304(f). The letter must also comply with 
the special provisions of VA Adjudication 
Procedure Manual M21-1MR, Part IV, 
regarding personal assault, including 
notification of the alternative sources of 
evidence the Veteran may submit or evidence 
of behavioral changes that may support his 
claim. 38 C.F.R. § 3.304(f)(3).

3.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the Veteran's 
claim for service connection for PTSD.  The 
RO should review the file and attempt to 
verify the Veteran's alleged in-service 
stressors if necessary.

4.  A statement of the case should be 
issued addressing the issues of entitlement 
to service connection for a respiratory 
disorder, hypertension, and tinnitus.  The 
statement of the case should include a 
discussion of all relevant evidence 
considered and citation to all pertinent 
law and regulations.  Thereafter, the 
appellant should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The appellant should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of this 
particular issue following the issuance of 
the statement of the case unless he 
perfects his appeal.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any PTSD that may be present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment and personnel records, 
post-service medical records, and 
assertions. Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.

In rendering his or her opinions, the 
examiner should address whether the Veteran 
had any behavior changes in service that 
were indicative of a psychiatric disorder 
or personal assault at that time.

The RO should provide the examiner with a 
summary of the alleged in-service 
stressors.  If there is a verified stressor 
or he or she determines that a personal 
assault occurred in service, the examiner 
should determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD diagnosis 
is deemed appropriate, the examiner should 
then comment upon the link between the 
current symptomatology and any verified in-
service stressor, including personal 
assault.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

6.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any GERD that may be present.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.  

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has GERD that is 
either caused by or permanently aggravated 
by his service-connected gastritis or that 
is otherwise causally or etiologically 
related to his military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

7.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.  

The Veteran has contended that he has had a 
sleep disorder since his military. It 
should be noted that he is competent to 
report his experience and symptoms since 
service.

The examiner should identify all current 
sleep disorders.  For each disorder 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder causally or etiologically 
related to the Veteran's military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

8.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral foot disorder 
that may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed. T he 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  

The Veteran has contended that he injured 
his feet during his military service. It 
should be noted that he is competent to 
report his experience and symptoms in 
service.

The examiner should identify all current 
foot disorders.  For each disorder 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder causally or etiologically 
related to the Veteran's military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find against 
it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

9.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any hiatal hernia that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service medical records, and 
statements.  

The examiner should comment as to whether 
it is at least as likely as not that that 
the Veteran currently has a hiatal hernia 
that is either caused by or permanently 
aggravated by his service-connected 
gastritis or that is otherwise causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

10.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
diabetes mellitus.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected diabetes 
mellitus. 

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria. In 
particular, the examiner should indicate 
whether his diabetes mellitus requires 
insulin, restricted diet, and regulation of 
activities.  In discussing the regulation 
of activities, the examiner should state 
whether the Veteran's occupational and 
recreational activities must be restricted 
due to his diabetes mellitus.

The examiner should also indicate whether 
the Veteran experiences episodes of 
ketoacidosis or hypoglycemic reactions, and 
if so, how frequently such episodes 
necessitate hospitalization or visits to a 
diabetic care provider.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

11.  After completing the above actions, 
the RO should conduct any other development 
as may be indicated as a consequence of the 
actions taken in the preceding paragraphs.  
Further development may include affording 
the Veteran a VA examination in connection 
with his claim for service connection for a 
right hip disorder.

12.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.  
However, the Board takes this opportunity to advise the veteran 
that the actions as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive and 
correct adjudication of his claims.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim. 38 C.F.R. § 
3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


